 1 John E. Hill, State Bar #45338
   Enrique Martínez, State Bar #206884
 2 LAW OFFICES OF JOHN E. HILL

 3 333 Hegenberger Road, Ste. 500
   Oakland, CA 94621
 4 Telephone: (510) 588-1000
   Facsimile: (510) 632-1445
 5
    Attorneys for Plaintiffs & Class
 6

 7   Anthony Raimondo, State Bar No. 200387
     Steven R. Wainess, State Bar No. 106645
 8   RAIMONDO & ASSOCIATES, A Law Corporation
     7110 N. Marks Avenue, Suite 104
 9   Fresno, CA 93711
     Telephone: (559) 432-3000
10   Facsimile: (559) 432-2242
11   Attorneys for Defendants, Vieira Custom Chopping, Inc., V & S
     Commodity, Inc., Christina Vieira, and Matthew Sepeda
12

13
                               UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15
     MARIO CORTEZ, MARIA CISNEROS,                    Case No.: 1:17-CV-01647-DAD-SKO
16   ANTONIO TOSCANO, FRANCISCO JAVIER
     GONZALEZ, JESUS RODRIGUEZ, CECILIA               ORDER TO VACATE DATES AND SET
17   GARCIA, JOSE LUIS RAYGOZA, and JOSE              SCHEDULE FOR CONDITIONAL
     GUZMAN, on behalf of themselves and all
18   others similarly situated,                       JUDICIAL APPROVAL OF SETTLEMENT

19          Plaintiffs,                               (Doc. 18)
20
     vs.
21

22
     VIEIRA CUSTOM CHOPPING, INC., a
23   California Corporation; V & S COMMODITY,
     INC., a California Corporation; CHRISTINA
24   VIEIRA; and MATTHEW SEPEDA

25
            Defendants.
26
27

28

             ORDER TO VACATE DATES AND SET SCHEDULE FOR CONDITIONAL
                        JUDICIAL APPROVAL OF SETTLEMENT
 1

 2            The parties to this action filed a Notice of Settlement of Class and Collective Action
 3   (“Notice”). (Doc. 18)
 4            According to the Notice, the parties have resolved this matter and intend to submit a Motion
 5   for Conditional Judicial Approval of the Settlement reached by the parties. In response to this Notice
 6   and to facilitate the parties’ intentions, IT IS HEREBY ORDERED THAT:
 7            1.      The parties shall file a Motion for Conditional Judicial Approval of Settlement on or
 8   before July 29, 2019. The Motion shall be set for hearing at the time of filing before the Honorable
 9   Dale A. Drozd, in accordance with Rule 230 of the Local Rules of the United States District Court,
10   Eastern District of California; and
11            2.      Except for the deadlines set forth in this Order all other deadlines in this case are
12   hereby vacated.
13

14   IT IS SO ORDERED.

15   Dated:        June 2, 2019                                    /s/   Sheila K. Oberto             .
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28
               ORDER TO VACATE DATES AND SET SCHEDULE FOR CONDITIONAL
                          JUDICIAL APPROVAL OF SETTLEMENT
